UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 SABRINA GARDNER, also known as Sabrina
 Ann Gardner,

                               Plaintiff,

                      -against-

 LARRY J. MERLO, CEO; CVS CORPORATION;
 CVS CAREMARK; AETNA CORPORATION;                                   19-CV-6701 (CM)
 CVS /AETNA HEALTHCARE CORPORATION;
 ALAN PARKER CEO (PRESIDENT); TIMOTHY                           ORDER OF DISMISSAL
 SLOAN; JOHN STUMPF; WELLS FARGO
 CORPORATION; WALTER W. BETTINGER, II;
 JOSEPH R. MARTINETTO; BERNARD J.
 CLARK; MARIE A. CHANDONA; PETER
 CRAWFORD; CHARLES SCHWAB
 CORPORATION,

                               Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, appearing pro se, brings this action invoking the Copyright Act, 17 U.S.C. § 101

et seq. By order dated August 14, 2019, the Court granted Plaintiff’s request to proceed without

prepayment of fees, that is, in forma pauperis. 1 For the reasons set forth below, the Court

dismisses Plaintiff’s complaint.

                                   STANDARD OF REVIEW

       The Court must dismiss an in forma pauperis complaint, or portion thereof, that is

frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see

Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also



       1
       This action was transferred in from the United States District Court for the District of
Columbia.
dismiss a complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3). While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original).

                                         BACKGROUND

        Plaintiff alleges that she copyrighted certain “intellectual property” in 2011 and 2016. 2 In

2018, Plaintiff looked for rental space for her “retail educational health and wellness academy in

chronic disease management.” She created a limited liability company and met with the

manager of a mall in Garden City, New York, regarding potential retail space.

        Plaintiff invited the President of Wells Fargo via email to “the first annual gala for the

Diabetes Health and Wellness Academy of N.Y.C.” but received no response. Plaintiff also

contacted several brokers and banks, seeking to use “her intellectual property as a collateral for

funding.” For example, in February and March 2018, Plaintiff spoke with several Wells Fargo

employees, but these “Wells Fargo contacts stated after hearing the mission for the academy that

they were not able to assist” her. Plaintiff also reached out to Bank of America, Barclays, JP

Morgan Chase, Merrill Lynch, Charles Schwab, PNC and others “via phone and Linked In social

media platform.”




        2
         According to public records of the U.S. Copyright Office, Plaintiff registered a
copyright for print material titled Schools for Diabetes Health and Wellness on March 25, 2011.
In 2016, Plaintiff filed a copyright application titled Diabetes Health and Wellness Academy of
N.Y.C./Home School & Community Health Initiative, which includes print material previously
registered as Schools for Diabetes Health and Wellness. On March 12, 2012, Plaintiff registered
an application for text titled Gardner’s Health Book for Chronic Disease and Prevention.


                                                  2
       On November 8, 2018, CVS and Aetna Healthcare launched a “$70 billion dollar

merger,” which will result in “over 10,00 retail location stores.” Plaintiff objects to that merger

and has reached out to the Federal Bureau of Investigation and the Federal Trade Commission

about her objections.

       Plaintiff contends that “[d]ue to the infringement, plagiarizing, and conversion of the

plaintiff(s) intellectual property and the violating of 17 U.S. Code 501, Plaintiff is unable to

promote/launch and obtain funding.” (Compl. at 5.) Plaintiff attaches letters that she wrote to

CVS and Aetna stating that she has a copyright in “works” including education and training,

chronic disease management, health, and wellness by means of “specialist[s], counseling, . . .

and support systems in various ways which include food, clothing, healthy living, mentorship,

counseling.” (Compl. 1-2 at 12.) Plaintiff seeks $35 billion in damages and to enjoin Aetna and

CVS from harming her business.

       Plaintiff brought a prior action for copyright infringement against Mayor Bill DeBlasio

and the New York City Department of Education, alleging that Mayor DeBlasio’s school reform

plan had “significant similarities to her program for her upcoming academy[,] the Diabetes

Health and Wellness Academy of N.Y.C..” Gardner v. DeBlasio, No. 15-CV-9390 (LAP)

(S.D.N.Y. Aug. 30, 2016). District Judge Loretta A. Preska dismissed that action, and the Court

of Appeals dismissed Plaintiff’s appeal. Gardner v. DeBlasio, No. 16-3429 (2d Cir. Feb. 6, 2017)

(holding that “the appeal is DISMISSED because it ‘lacks an arguable basis either in law or in

fact.’ Neitzke v. Williams, 490 U.S. 319, 325 (1989)”).

                                           DISCUSSION

A.      Copyright Infringement

       The Copyright Act gives the owner of a copyright certain “exclusive rights,” 17 U.S.C.

§ 106, to protect “original works of authorship,” 17 U.S.C. § 102(a). In order to establish a claim


                                                  3
of copyright infringement, “a plaintiff with a valid copyright must demonstrate that: (1) the

defendant has actually copied the plaintiff’s work; and (2) the copying is illegal because a

substantial similarity exists between the defendant’s work and the protectible elements of

plaintiff’s work.” Peter F. Gaito Architecture, LLC v. Simone Dev. Corp., 602 F.3d 57, 63 (2d Cir.

2010).

         It is a fundamental principle of copyright law that “a copyright does not protect an idea,

but only the expression of an idea.” Kregos v. Associated Press, 3 F.3d 656, 663 (2d Cir. 1993);

17 U.S.C. § 102(b) (“In no case does copyright protection for an original work of authorship

extend to any idea [,] . . . concept, [or] principle, . . . regardless of the form in which it is

described, explained, illustrated, or embodied in such work.”); Harper & Row Publishers, Inc. v.

Nation Enters., 471 U.S. 539, 547 (1985) (“[N]o author may copyright . . . ideas.”); Walker v.

Time Life Films, Inc., 784 F.2d 44, 50 (2d Cir. 1986) (noting that historical events are “in the

public domain and beyond the scope of copyright protection.”); Eden Toys, Inc. v. Marshall Field

& Co., 675 F.2d 498, 501 (2d Cir. 1982) (“Plaintiff cannot copyright the ‘idea’ of a snowman”);

Dean v. Cameron, 53 F. Supp. 3d 641, 648 (S.D.N.Y. 2014) (“Plaintiff does not have a monopoly

on the idea of floating or airborne land.”); Castorina v. Spike Cable Networks, Inc., 784 F. Supp.

2d 107, 112 (E.D.N.Y. 2011) (“[A] theme of ‘referencing significant Americans’ is an

uncopyrightable idea.”).

         Here, Plaintiff seems to allege that CVS and Aetna infringed her copyrights by opening

retail wellness centers or clinics. The general idea of providing medical care in a retail setting is

not protectable. Plaintiff does not allege, for example, that Defendants copied any of the text

from her copyrighted work titled Gardner’s Health Book for Chronic Disease and Prevention, or




                                                    4
any other tangible expression of Plaintiff’s ideas. Plaintiff thus fails to state a claim against any

Defendant for copyright infringement.

       Plaintiff appears to contend that she was unable to obtain funding for her proposals or

launch her diabetes academy because CVS and Aetna usurped her idea for medical care in a

retail setting. Plaintiff alleges, for example, that “[d]ue to the infringement, plagiarizing, and

conversion of the plaintiff(s) intellectual property and the violating of 17 U.S. Code 501, Plaintiff

is unable to promote/launch and obtain funding.” (Compl. at 5.) She sues Wells Fargo, Charles

Schwab, and their employees, presumably for declining to fund Plaintiff’s project. Plaintiff has

not identified any legal theory that would require Defendants to lend to her or allow Plaintiff to

use “her intellectual property as a collateral for funding.” Although Plaintiff states that

Defendants have “violated plaintiff’s rights to become a Minority Women’s Business

Enterprise,” she does not plead any facts suggesting that her race or sex played a role in

Defendants lending determination; on the contrary, Plaintiff alleges that she was unable to obtain

funding for her project because CVS and Aetna opened retail clinics.

       The Second Circuit has cautioned that district courts “should not dismiss [a pro se

complaint] without granting leave to amend at least once when a liberal reading of the complaint

gives any indication that a valid claim might be stated.” Cuoco v. Moritsugu, 222 F.3d 99, 112

(2d Cir. 2000) (quoting Gomez v. USAA Fed. Sav. Bank, 171 F.3d 794, 795 (2d Cir. 1999)).

Although Plaintiff’s complaint gives little indication that a valid claim might be stated, the Court

grants Plaintiff leave to replead within 30 days of the date of this order.




                                                   5
                                          CONCLUSION

       The Clerk of Court is directed to assign this matter to my docket, mail a copy of this

order to Plaintiff, and note service on the docket. Plaintiff’s complaint fails to state a claim on

which relief can be granted. 28 U.S.C. § 1915(e)(2)(B)(ii).

       The Court grants Plaintiff leave to replead within 30 days of the date of this order.

Plaintiff must submit the amended complaint to this Court’s Pro Se Intake Unit within thirty days

of the date of this order, caption the document as an “Amended Complaint,” and label the

document with docket number 19-CV-6701 (CM). The Clerk of Court is directed to mail a

general Amended Complaint form with this order. If Plaintiff fails to submit an amended

complaint within the time allowed and does not show good cause to excuse such failure, the

Court will enter a civil judgment consistent with this order and direct the Clerk of Court to

terminate this matter.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

       The Clerk of Court is directed to docket this as a “written opinion” within the meaning of

Section 205(a)(5) of the E-Government Act of 2002.

SO ORDERED.

 Dated:    August 19, 2019
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge




                                                  6
